DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 21 April 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 21 April 2022.  These drawings are accepted.

Response to Arguments
The rejection to claim 90 under 35 USC 112(b) is withdrawn because claim 90 is cancelled. 
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
	Regarding independent method claim 76, Applicant argues the rejection of Whalen’357 in view of Azulay’431 is not proper because neither reference teaches “connecting the tourniquet device to an external pneumatic system to allow gradual deflation and removal from the user”, as recited in the amended claim, because Whalen’357 teaches port 104 but fails to disclose using this port for gradual deflation and removal of the device. The Office maintains Whalen’357 discloses a second, additional port (paragraph [0210]) which can be used for deflation (“pressure relief valve”). 
As discussed in the rejection under 35 USC 112(b) below, the term “gradual”, as used with respect to the step of “gradual deflation” is unclear because the specification does not disclose what constitutes gradual deflation. Clarification is required. Whalen’357 is considered to disclose a step of “gradual deflation” using the “pressure relief valve” because the air bladder is deflated in a controlled manner. 
Regarding independent claim 81 and 93, Applicant argues it would not be obvious to combine Whalen’357 and Azulay’431 because there would not be a reasonable expectation of success since Whalen’357 is directed towards a BFR (blood flow reduction) device and would not be used to stop arterial blood flow, as recited in the claims. 
In light of the amendment to the claims, the rejections to claims  81 and 93 were modified to be under Azulay’431 in view of Whalen’357 (instead of Whalen’357 in view of Azulay’431, as in the 1/24/2022 Office Action). The Office maintains Azulay’431 teaches the general concept of a band in combination with a pressurized gas source. Azulay’431 only fails to disclose the band comprises “a restorably deformable member with a one way directional or potential energy driven state transition from an extended state to a coiled state”, as recited in the amended claim. However, as discussed in Whalen’357, the addition of a slap band to the band would be obvious to allow the user to more easily apply the device to a user. 
Although Whalen’357 differentiates between a band for performing blood flow restriction and a tourniquet for a complete stop of blood flow, the Office maintains that Azulay’431 teaches a tourniquet for stopping blood flow. Whalen’357 merely shows it would be obvious to provide Azulay’431’s band with a slap band in order to make it easier to attach the Azulay’431’s tourniquet to a user. One of ordinary skill in the art would expect the device of Azulay’431 to perform equally well as a tourniquet regardless of how it is initially applied to the body. Providing Azulay’431’s band with a slap band in order to allow for initial placement of the band around a limb will not affect the ability of Azulay’431 to stop blood flow. Azulay’431, on page 6, third full paragraph, describes how the band is applied to a limb then tightened before blood flow is stopped. Performing the initial step of applying Azulay’s band by providing it with a slap bracelet will not preclude the band from performing it’s intended function of stopping blood flow. In both Azulay’431 and Whalen’357, the slap bracelet is not the only mechanism for attaching the band to the limb. Azulay’431 teaches buckles and hooks 44, 48 in addition to a hook and loop mechanism at page 6, last full paragraph. Whalen’357 describes fastening means 110, 111 to affix the band after using the slap bracelet for initial attachment (see paragraph [0189]). 
For these reasons, the rejection is updated below, but the combination of Azulay’431 in view of Whalen’357 is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 76-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “gradual” in claim  76 is a relative term which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“To allow gradual deflation”, as recited in claim 76, is unclear because it is not clear at what rate the deflation must occur to be considered “gradual”. For the purpose of rejecting the claim any controlled deflation is considered to meet the claim limitation of “gradual deflation”. 
Claims 77-80 are rejected based on their dependency from claim 76. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Whalen et al. (US Patent 2017/0224357) in view of Azulay et al. (WO 2011/001431). 
Claim 76: Whalen’357 teaches a method for controlling local blood flow to a body limb or body part of a user (paragraph [0004]) comprising the steps of: 
Positioning a deformable slap band (1003) of a tourniquet device (1000) having an air bladder (1001) on and around a body limb or body part (paragraph [0189]); 
Securing the device (1000) to the body limb using a fastening component (110) (paragraph [0189]; regarding the structure of the fastening component, paragraph [0173] discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification); and 
Inflating the air bladder (1001) using gas (paragraph [0188]) to reduce arterial blood flow local to the limb (paragraph [0188] discloses inflating the air bladder to after applying it to the limb to apply pressure; paragraph [0010] discloses: “More specifically, when pressure is applied circumferentially upon a limb at a predetermined position near the top of the limb, venous circulation is restricted while arterial circulation is kept almost the same as the normal condition if an appropriate pressure is applied.” (emphasis added)  This indicates arterial blood flow is reduced to some small degree and is considered to meet the claim limitation.). 
Whalen’357 further discloses connecting the device to an external pneumatic system (106 and paragraph [0158]) to allow gradual deflation and device removal from the user (paragraph [0158] disclose a pressure limiting valve that will allow gas to escape when the device reaches a particular pressure; paragraph [0210] discloses use of a pressure relieve valve connected to a second port; paragraph [0160] disclose removal after use). 
Whalen’357 does not teach the air source is a pressurized gas within an air canister. 
Azulay’431 is directed towards an inflatable band (10) for controlling blood flow in a user (page 1; “Field of the Invention”). The inflatable band (10) includes an air compartment (28) in communication (via 32) with a pressurized gas source (60) in the form of a canister (see Figure 6a). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of Whalen’357 with a gas source, as taught by Azulay’431, in order to allow the user to quickly inflate the device. 
Claim 77: Whalen’357 teaches controlling the inflation level of the bladder using an air valve (“pressure limiting valve”, paragraph [158]) in fluid communication with the bladder. 
Claims 78, 79: Whalen’357 teaches the method can be performed using a single hand of the user and by the user on themselves (paragraph [0189]). 
Claims 76-81, 83-89, 91-95 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay’431 in view of Whalen’357. 
Claim 76, 80: Azulay’431 teaches a method that includes applying a tourniquet to a limb to stop arterial blood flow (page 6, third full paragraph) in which a band (strap 36) is wrapped around a limb (100) and secured to the limb using a fastening component (regarding the structure of the fastening component, page 6, fourth paragraph discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification). The band (36) includes an inflatable air bladder (28) which is inflated using a pressurized gas contained within an air canister (60) to reduce arterial blood flow (Figure 6a and page 6, third paragraph). 
Azulay’431 does not teach the strap includes a deformable slap band. 
Whalen’357 teaches a method of applying a band for reducing blood flow in a limb using a strap (1002). The strap includes a deformable slap band (1003) and contains an air bladder (1001) that is inflated after placing the band on limb in order to reduce blood flow. Whalen’357 teaches this slap band allows the user to quickly apply the band using one hand (paragraphs [0188], [0189]). Whalen’357 teaches this arrangement can be applied to other methods of securing bands to the body (paragraph [0217]). 
It would have been obvious to one of ordinary skill in the art to modify the band (10) taught by Azulay’431 by incorporating a slap bland into the strap, as taught by Whalen’357, in order to allow the strap to be quickly applied to the limb using one hand. 
Claim 77: Azulay’431 teaches controlling the rate of inflation or inflation level using an air valve (86). 
Claims 78, 79: Whalen’357 teaches the method can be performed using a single hand of the user and by the user on themselves (paragraph [0189]). 
Claim 81: Azulay’431 teaches a device for controlling blood flow in a user (page 1, second paragraph) comprising: 
A pressurized gas source (60) in operable communication with a switch (66) configured to selectively release a predetermined volume of gas having a predetermined flow rate and predetermined flow path (page 5, third full paragraph discloses 60 is a gas cartridge. It will contain a predetermined volume of gas because it is filled before use. Page 5, third paragraph discloses a predetermined flow rate. The gas flows through flow nozzle 68 into an air compartment 28 via an inflation aperture 32 to create a predetermined flow path). 
Azulay’431 further discloses a band (16) comprising a bendable encircling member, an air compartment (28) and a fastening mechanism (page 6, fourth paragraph discloses a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification). 
The air compartment (28) is in fluid communication with the gas source (page 6, third paragraph). 
The gas stream is configured to fill a portion of the air compartment (28) to cause the band to exert a predetermined level of pressure against the body to stop arterial flow (page 5, third full paragraph). 
Azulay’431 fails to disclose the encircling member comprises a restorably deformable member with a one-way directional/potential energy driven state transition from an extended state to a coiled state. 
Whalen’357 teaches a method of applying a band for reducing blood flow in a limb using a strap (1002). The strap includes a deformable slap band (1003) in the form of a restorably deformable member with a one-way directional/potential energy driven state that transitions from an extended state to a coiled state. 
Whalen’357’s strap further contains an air bladder (1001) that is inflated after placing the band on limb in order to reduce blood flow. 
Whalen’357 teaches this slap band allows the user to quickly apply the band using one hand (paragraphs [0188], [0189]). Whalen’357 teaches this arrangement can be applied to other methods of securing bands to the body (paragraph [0217]). 
It would have been obvious to one of ordinary skill in the art to modify the band (10) taught by Azulay’431 by incorporating a slap bland into the strap, as taught by Whalen’357, in order to allow the strap to be quickly applied to the limb using one hand. 
Claim 83: Whalen’357 teaches the encircling member (1002) comprises a spring mechanism for producing a coiling action (paragraph [0188]). 
	Claim 84: Whalen’357 teaches the band includes an assistive element (1002) containing the encircling member (1003) and a wrapping segment (111) without an encircling member (paragraph [0132]). 
Claim 85: Whalen’357 teaches that after the assistive segment is secured against a portion of the body, the wrapping segment (111) is wrapped around the body and secured to an outside surface of the band using the fastening mechanism (110) (paragraph [0132]). 
Claim 86: Azulay’431 teaches the pressurized gas source is contained within an air canister assembly (see element 60 in Figure 6a). 
Claim 87: Azulay’431 teaches the pressurized gas source is detachably connected to the band (via 70; page 5, fourth full paragraph). 
Claim 88: Azulay’431 teaches pressurized gas source comprises an air chamber comprising a compressed gas cartridge containing a pressurized gas (page 6, line 2)  and a puncture element (64) for releasing the pressurized gas from the gas cartridge. 
Claim 89: Whalen’357 teaches the band is configured to connected to an external pneumatic system or air source to allow gradual device removal from the user (an external system can be connected to the band via port 104). 
Claim 91: Azulay’431 teaches a flow control component (86) in fluid communication with the gas source and configured to control gas flow rate or gas volume from a gas stream (page 6, first paragraph). 
Claim 92: Azulay’431’s flow control component (86) is configured to control gas flow rate or gas volume entrance into the air compartment or exit from the air compartment (page 6, first paragraph). 
Claim 93, 94, 95: Azulay’431 teaches a device (10) comprising a band assembly (16) including a band (cuff 36; page 6, third full paragraph), an air bladder (28) having a predetermined inflation volume (page 5, first full paragraph) and connected to the band (Figure 1a and page 4, last paragraph to page 5, first full paragraph). The band assembly (16) further includes a fastening mechanism (page 6, fourth paragraph discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification) to secure the band assembly and the air bladder around a body limb. 
Azulay’431 further teaches an air canister assembly comprising: 
An air canister (60; Figure 6a) having a pressurized air within (page 5, fourth FULL paragraph); 
An activating switch (66) configured to activate inflation of the air bladder (page 5, fifth full paragraph to page 6, first full paragraph) ; 
An air valve (68) configured to control gas flow rate into the air bladder (page 6, first full paragraph). 
The band and air bladder cooperate to provide a medium through which pressure is applied to the body limb member effective to occlude local arterial blood flow to the limb (page 6, third full paragraph). 
Azulay’431 fails to disclose the band includes an assistive strap band portion including a restorably deformable member with a one-way directional potential energy driven state transition. 
Whalen’357 teaches a method of applying a band for reducing blood flow in a limb using a strap (1002). The strap includes a deformable slap band (1003) in the form of a restorably deformable member with a one-way directional potential energy driven state that transitions from an extended state to a coiled state. 
Whalen’357’s strap further contains an air bladder (1001) that is inflated after placing the band on limb in order to reduce blood flow. 
Whalen’357 teaches this slap band allows the user to quickly apply the band using one hand (paragraphs [0188], [0189]). Whalen’357 teaches this arrangement can be applied to other methods of securing bands to the body (paragraph [0217]). 
It would have been obvious to one of ordinary skill in the art to modify the band (10) taught by Azulay’431 by incorporating a slap bland into the strap, as taught by Whalen’357, in order to allow the strap to be quickly applied to the limb using one hand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771
22 July 2022                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771